DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Podbelski et al. (US 2013/0258436) in view of Patterson et al. (US 2015/0362817).
Regarding claims 1 and 10, Podbelski discloses, an electrochromic element (Figs. 1-3C) comprising: 
an electrochromic layer (15), 
wherein the electrochromic element includes an effective optical region (90) within a transmittance variable region (90, 99, 100, 200, 300), 
a shield part (1, 9) covering a region from a periphery of the effective optical region to a periphery of the transmittance variable region along the periphery of the effective optical region (see Fig. 1), and 

Podbelski does not disclose a first electrode; a second electrode; and the electrochromic layer disposed between the first electrode and the second electrode.
Patterson teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to include a first electrode (152); a second electrode (156); and the electrochromic layer disposed between the first electrode and the second electrode (Para. 0002 and see 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first electrode; a second electrode; and the electrochromic layer disposed between the first electrode and the second electrode as taught by the electrochromic element of Patterson in the electrochromic element of Podbelski since Patterson teaches it is known to include these features in an electrochromic element for the purpose of providing an electrochromic element with enhanced coloration and reduced power consumption.
Podbelski in view of Patterson does not explicitly disclose d is 7.5 to 25% of L at both ends of the one direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make d is 7.5 to 25% of L at both ends of the one direction for the purpose of providing an electrochromic element that effectively obscures undesirable features, disguises recognized misalignment without labor-intensive costs without performing undue experimentation.
In re Aller, 105 USPQ 233.
In addition, the Examiner also points out that MPEP 2164 provides that experimentation that is complex does not necessarily make it undue if the art typically engages in similar experimentation. MPEP 2164.01(a) expressly explains that it is not necessary to enable one of ordinary skill in the art to make and use a perfected, commercially viable embodiment. Furthermore, the Examiner points out that the court has held there is sufficient evidence to support a determination that a specification supports the enablement requirement and that undue experimentation would not have been needed to make and use the claimed invention if “there was considerable direction and guidance” in the specification; there was "a high level of skill in the art at the time the application was filed;" and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, § USPO2d at 1406.
Regarding claims 2 and 11, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, the effective optical region is a quadrangle and the one direction is parallel to one side of the quadrangle (see 90).
Regarding claims 3 and 12, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, effective optical region is a square or a rectangle (see 90).
claim 4, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, the one direction is vertical in a use environment of the electrochromic element (see 90).
Regarding claim 5, Podbelski in view of Patterson discloses and teaches as set forth above.
Podbelski in view of Patterson does not explicitly disclose d is 15 to 25% of L.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make d is 15 to 25% of L for the purpose of providing an electrochromic element that effectively obscures undesirable features, disguises recognized misalignment without labor-intensive costs without performing undue experimentation.
The Examiner point out that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make d is 15 to 25% of L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the Examiner also points out that MPEP 2164 provides that experimentation that is complex does not necessarily make it undue if the art typically engages in similar experimentation. MPEP 2164.01(a) expressly explains that it is not necessary to enable one of ordinary skill in the art to make and use a perfected, commercially viable embodiment. Furthermore, the Examiner points out that the court has held there is sufficient evidence to support a determination that a specification supports the enablement requirement and that undue experimentation would not have been needed to make and use the claimed invention if “there was considerable direction and guidance” in the specification; there was "a high level of skill in 
Regarding claim 6, Podbelski in view of Patterson discloses and teaches as set forth above, and Patterson further teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to include metal wiring (see area where “0 volts” or “2 volts” are labeled in Fig. 2C) electroconductive to the first electrode or the second electrode on the outside of the effective optical region in the one direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include metal wiring electroconductive to the first electrode or the second electrode on the outside of the effective optical region in the one direction as taught by the electrochromic element of Patterson in the electrochromic element of Podbelski since Patterson teaches it is known to include these features in an electrochromic element for the purpose of providing an electrochromic element with enhanced coloration and reduced power consumption.
Regarding claim 13, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, the shield part is disposed on the opposite sides so as to sandwich the effective optical region (see Fig. 1).
Regarding claim 14, Podbelski in view of Patterson discloses and teaches as set forth above, and Patterson further teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to make the electrochromic layer is a complementary type electrochromic layer comprising an anodic electrochromic compound and a cathodic electrochromic compound (Para. 0129).

Regarding claim 18, Podbelski in view of Patterson discloses and teaches as set forth above, and Patterson further teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to make an imaging apparatus comprising: a lens unit (315); an imaging element (316) which receives light having passed the lens unit; and an electrochromic element (312) disposed on a subject side of the imaging element, wherein the electrochromic element is the electrochromic element according to claim 1 (see rejection of claim 1 above).
Podbelski in view of Patterson does not explicitly disclose the lens unit comprising a plurality of lenses, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lens unit comprising a plurality of lenses for the purpose of providing an imaging device that captures high quality images at various distances.
Regarding claims 19-20, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, a transmittance variable window comprising: a pair of transparent protective substrates (9, 16, 18); an electrochromic element (15) disposed between the pair of transparent protective substrates; and a window frame (1) into which peripheral edges .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Podbelski et al. (US 2013/0258436) in view of Patterson et al. (US 2015/0362817) as applied to claim 14 above, and further in view of Lin et al. (US 2005/0078347).
Podbelski in view of Patterson remains as applied to claim 14 above.
Podbelski in view of Patterson does not disclose a concentration of at least either of an anodic electrochromic compound and a cathodic electrochromic compound is 0.05 mol/L or more.
Lin teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make a concentration of at least either of an anodic electrochromic compound and a cathodic electrochromic compound is 0.05 mol/L or more (Para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a concentration of at least either of an anodic electrochromic compound and a cathodic electrochromic compound is 0.05 mol/L or more as taught by the electrochromic element of Lin in the combination of Podbelski in view of Patterson since Podbelski teaches it is known to include these features in an electrochromic element for the purpose of providing a durable electrochromic element with enhanced optical performance and reversible deposition uniformity.
Regarding claim 16, Podbelski, Patterson and Lin discloses and teaches as set forth above, and Lin further teaches, from the same field of endeavor that in an electrochromic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anodic electrochromic compound is a dihydrophenazine derivative as taught by the electrochromic element of Lin in the combination of Podbelski in view of Patterson since Podbelski teaches it is known to include these features in an electrochromic element for the purpose of providing a durable electrochromic element with enhanced optical performance and reversible deposition uniformity.
Regarding claim 17, Podbelski, Patterson and Lin discloses and teaches as set forth above, and Lin further teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the cathodic electrochromic compound is a pyridine derivative (Para. 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cathodic electrochromic compound is a pyridine derivative as taught by the electrochromic element of Lin in the combination of Podbelski in view of Patterson since Podbelski teaches it is known to include these features in an electrochromic element for the purpose of providing a durable electrochromic element with enhanced optical performance and reversible deposition uniformity.
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Podbelski in view of Patterson does not explicitly disclose d is 7.5 to 25% of L at both ends of the one direction.  
The Examiner points out that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make d is 7.5 to 25% of L at both ends of the one direction for the purpose of providing an electrochromic element that effectively obscures undesirable features, disguises recognized misalignment without labor-intensive costs without performing undue experimentation.
The Examiner point out that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make d is 7.5 to 25% of L at both ends of the one direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the Examiner also points out that MPEP 2164 provides that experimentation that is complex does not necessarily make it undue if the art typically engages in similar experimentation. MPEP 2164.01(a) expressly explains that it is not necessary to enable one of ordinary skill in the art to make and use a perfected, commercially viable embodiment. Furthermore, the Examiner points out that the court has held there is sufficient evidence to support a determination that a specification supports the enablement requirement and that undue experimentation would not have been needed to make and use the claimed invention if “there was considerable direction and guidance” in the specification; there was "a high level of skill in the art at the time the application was filed;" and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, § USPO2d at 1406.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., masking vertical color separation) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/16/2021